 



Exhibit 10.6
This Assignment Agreement concerning the Assignment of the Leasehold
Bellerivestrasse 17, 8008 Zurich, dated December 22, 2005, regarding office
space of approx. 505 square meter, 4 parking lots in underground garage, 4
regular parking lots (the “Leasehold”) is made by and between

     
Schweizerische Rückversicherungs-Gesellschaft
   
Mythenquai 50/60, 8022 Zürich
  the “Landlord”
 
   
and
   
 
   
Bache Equities Limited, (Zurich Branch)
   
Bellerivestr. 17, 8008 Zürich
  the “Assigning Tenant”
 
   
to
   
 
   
Thomas Weisel Partners International Limited
   
c/o Thomas Weisel Partners Group Inc.
   
One Montgomery Street, San Francisco, California 94104
  the “Assuming Tenant”

 



--------------------------------------------------------------------------------



 



NOW THIS AGREEMENT WITNESSES that in consideration of the premises and mutual
covenants and agreements, the parties in this Agreement agree as follows:

  1.   The Assuming Tenant assumes all rights and liabilities of the Leasehold
as of September 1, 2007. Assigning Tenant and Assuming Tenant shall directly
exchange information respectively. Assigning Tenant shall continue to remain
liable for all expenses accruing prior to such date.     2.   Pursuant to
Article 263 para 4 of the Swiss Code of Obligations the Assigning Tenant shall
be liable conjointly with Assuming Tenant’s obligations out of or in connection
with the Leasehold until August 31, 2009.     3.   Assuming Tenant covenants and
agrees to hold free and to indemnify Assigning Tenant, and its respective
directors, officers and employees, for any loss, liability, claim, damage, or
expense, arising directly or indirectly, from or in connection with any breach
of (i) the Leasehold arising from and after the date of the assignment, or (ii)
this Assignment Agreement.     4.   Assigning Tenant covenants and agrees to
hold free and to indemnify Assuming Tenant, and its respective directors,
officers and employees, for any loss, liability, claim, damage, or expense,
arising directly or indirectly, from or in connection with any breach of (i) the
Leasehold arising prior to the date of the assignment, or (ii) this Assignment
Agreement.

2



--------------------------------------------------------------------------------



 



Zürich, 22. August 2007

         
The Landlord:
  The Assigning Tenant:   The Assuming Tenant:
 
       
/s/ Hans Vogler
  /s/ Julia Reidy   /s/ Otto Tschudi
 
       
Schweizerische
Rückversicherungs-
Gesellschaft
  Bache Equities Limited   Thomas Weisel
Partners International Limited

3